DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 7-8, 10-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (KR 2016-0092090; machine translation provided).
In regards to claim 1, Lee discloses an integrated circuit (source drive ICs SIC1-SIC8) for driving a panel through a plurality of internal circuits, the integrated circuit comprising:
a first internal circuit (lead-out IC) configured to perform first sensing on a panel (pages 4-5); and
a second internal circuit (ADC) configured to perform second sensing on the panel, the second sensing different from the first sensing (pages 4-5),
wherein the first internal circuit drives a pixel disposed on the panel to sense characteristics of the pixel (pages 4-5), and
wherein the second internal circuit drives a touch electrode disposed on the panel to sense a touch or a proximity of an external object (pages 4-5).

In regards to claim 2, Lee discloses the integrated circuit of claim 1, wherein the first internal circuit senses a variation of an organic light-emitting diode (OLED) and a driving transistor included in the pixel caused by deterioration or by a manufacturing process thereof (pages 4-5).

In regards to claim 7, Lee discloses the integrated circuit of claim 1, wherein the first internal circuit and the second internal circuit share a communication line (EPI) in order to exchange data with an external circuit (pages 4-5).

In regards to claim 8, Lee discloses the integrated circuit of claim 1, further comprising a third internal circuit configured to apply a data voltage for image data to the pixel in order to output the image data (pages 4-5).

In regards to claim 10, Lee discloses the integrated circuit of claim 1, wherein the second internal circuit transmits sensing data on the touch or the proximity to a timing controller (pages 4-5).

In regards to claim 11, Lee discloses the integrated circuit of claim 1, wherein the first internal circuit and the second internal circuit are disposed to be positioned at one side of the panel to drive the panel (Figure 2 and pages 4-5).

In regards to claim 12, Lee discloses a timing controller comprising:
a receiving circuit configured to receive first sensing data on characteristics of a pixel and second sensing data on a touch or a proximity of an external object through a first communication line (pages 4-5); and
a transmitting circuit configured to transmit the second sensing data to an external circuit (pages 4-5).

In regards to claim 13, Lee discloses the timing controller of claim 12, further comprising a controlling circuit configured to compensate for image data using the first sensing data, wherein the transmitting circuit transmits the image data to an integrated circuit configured to apply a data voltage corresponding to the image data to the pixel (pages 4-5).

In regards to claim 14, Lee discloses the timing controller of claim 13, wherein the transmitting circuit transmits the image data to the integrated circuit through a second communication line (EPI) different from the first communication line (SDL) (pages 4-5).

In regards to claim 16, Lee discloses the timing controller of claim 13, wherein the controlling circuit generates coordinates for the touch or the proximity using the second sensing data (pages 4-5).

Allowable Subject Matter
Claims 3-6, 9 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        July 15, 2022